United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2301
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Swayze Marcel Santiago

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                         Submitted: November 10, 2021
                           Filed: November 17, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Swayze Marcel Santiago appeals the below-Guidelines sentence the district
court1 imposed after he pled guilty to assault on an officer and a firearm offense.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
      Counsel has moved for leave to withdraw, and filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable. In a pro se brief, Santiago questions the district court judge’s
professionalism and impartiality, and contends that he should be resentenced before
a male judge; asserts his sentence on the firearm offense was overly harsh; and
contends that the federal criminal justice system is unfair.

       The sentence imposed was neither harsh nor unreasonable. See United States
v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc) (in reviewing
sentences, appellate court first ensures no significant procedural error occurred, then
considers substantive reasonableness of sentence under abuse-of-discretion
standard). The record shows that the district court considered the 18 U.S.C.
§ 3553(a) factors, and clearly acknowledged the mitigating circumstances Santiago
presented at sentencing. See Id. at 461-62 (abuse of discretion occurs when court
fails to consider relevant factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing appropriate factor); United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where court makes individualized
assessment based on facts presented, addressing defendant’s proffered information
in consideration of § 3553(a) factors, sentence is not unreasonable). The sentence
did not exceed the statutory maximum for either offense. See 26 U.S.C. § 5871
(maximum prison term is 120 months); 18 U.S.C. § 111(b) (maximum prison term
is 240 months); Sun Bear v. United States, 644 F.3d 700, 705 (8th Cir. 2011) (en
banc) (unlawful or illegal sentence is one imposed without, or in excess of, statutory
authority). Santiago’s remaining pro se arguments present no basis for reversal, as
they are either unsupported by the record or are mere opinion. This court has
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________



                                         -2-